Title: To Thomas Jefferson from Nathanael Greene, 11 June 1785
From: Greene, Nathanael
To: Jefferson, Thomas



Dear Sir
Charleston June 11th. 1785.

This letter will be handed you by my friend Mr. John McQueen whose principal errand to Paris is to form a contract for live oak on which I wrote you some time since. I beg leave to recommend him to your good offices on the business which he comes but I hope  the matter may be so managed that our propositions may not interfere with each other.
Mr. McQueen can give you full history of the politicks of this country. We are in anxious expectation to have the ultimate determination of the emperor Joseph and the Court of France respecting the Dutch war.
I have the honor to be with great respect Your Excellencys most ob. hble ser.,

Nath. Greene

